Citation Nr: 0033337	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-04 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for a cerebrovascular 
accident (CVA) and hypertension, secondary to PTSD.

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, (RO), which granted service connection for 
PTSD, and assigned an evaluation of 50 percent, effective 
August 12, 1997.  This case is also on appeal from a May 1999 
rating decision that denied service connection for a CVA and 
hypertension as secondary to service-connected PTSD.  

Pursuant to the determination in this decision as to the 
issue of entitlement to an increased rating for PTSD, the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
rendered moot.

The issue of entitlement to service connection for a 
cerebrovascular accident and hypertension, secondary to PTSD, 
is the subject of a Remand following the Order portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal has been 
obtained by the RO.

2.  The veteran's PTSD has been shown to be manifest by such 
symptoms as an inability to enter and maintain effective 
relationships, intermittent psychotic features, flashbacks 
and nightmares, productive of total occupational and social 
impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that the current 
evaluation assigned for his PTSD does not adequately reflect 
the severity of that disability.  Therefore, a favorable 
determination has been requested.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's disabilities.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for adjudication purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by the February 1998 
rating decision on appeal.  The assigned evaluation was 50 
percent, effective August 12, 1997.  

Evidence dated during the PTSD appeal period includes the 
report of an August 1997 VA psychodiagnostic assessment.  The 
veteran reported that he was married and had five children.  
He reported problems with nocturnal sleep disruption,  
nightmares, intrusive thoughts, exaggerated startle response 
and hyper-vigilance since 1969.  It was also noted that the 
veteran had been unable to retain any significant employment.  
The report noted that since the veteran's discharge in 1969 
he had experienced major ongoing readjustment problems in all 
spheres.  The examiner noted that the veteran's symptoms met 
all the criteria for PTSD and clustered in the severe range.  
The examiner noted that moreover the veteran had a history of 
severe social-industrial impairment with an inability obtain 
or retain employment, and there was some serious impairment 
in reality testing that has caused major dysfunction over the 
years.  The final Axis I diagnosis was chronic PTSD, chronic 
severe with intermittent psychotic features.  The Axis V 
Global Assessment of Functioning (GAF) score was 35.

The report of a November 1997 VA Compensation and Pension 
(C&P) examination indicates that the veteran reported working 
for VA as a nursing aide after service.  He said that he 
seemed to feel lost and did not fit in, so he began wondering 
around the country.  He said that he had currently been out 
of work for over two years.  He said that he had worked for 
the postal service and was permanently terminated during a 
lay-off because he was a temporary employee.  

The veteran reported that he always felt alone in the world 
as though he was not supposed to return from Vietnam, as well 
as depressed, lonely, and isolated.  He reported recurrent 
thoughts of suicide but said that he would not act on these.  
He reported frequent nightmares in which incidents in Vietnam 
were repeated, that had improved somewhat over the years but 
had returned with greater intensity over the last couple of 
years.  The veteran expressed feelings of hopelessness and 
impending death and said at times he had cold sweats.  He 
said that he spent his waking hours with his children and did 
volunteer work with neighborhood children in order to repay 
God for allowing him to survive Vietnam.  The veteran said 
that in Vietnam he once saw a photo of the family of a young 
Vietcong he had killed, and had been haunted by it ever 
since.  He said that he could not shake it off.  

Objectively, the veteran was friendly but aloof, with 
tremulous hands.  His hands were shaking so hard that it was 
difficult for him to place his medicine bottles into his kit.  
His affect was bland except when he broke down into tears 
while relating his traumatic Vietnam experiences.  His 
psychomotor activity was retarded and instead of walking he 
merely shuffled along.  

The final diagnosis was PTSD, based on traumatic Vietnam war 
experiences, intrusive thoughts of traumatic experiences, 
depressed/sad mood, feelings of hopelessness, suicidal 
thoughts, feelings of worthlessness, excessive fatigue and 
decreased psychomotor activity.  The current GAF score was 
50.  

According to the report of a November 1998 VA outpatient 
treatment report, the veteran suffered a major stroke a 
little over one year earlier which had left him damaged on 
his left side.  The veteran's overall psychological health 
was noted to continue to worsen.  The veteran was unable to 
concentrate, and had significant memory loss and severely 
impaired social and occupational functioning.  He was noted 
to be unemployable due to his severe psychological symptoms 
and physical limitations.  He was also noted to exhibit 
impaired abstract thinking abilities.  

The Axis I diagnosis was PTSD, chronic severe, with major 
depression and intermittent panic disorder.  The Axis V GAF 
was 38.  The prognosis was fair at best, and the veteran was 
noted to be unable to obtain or maintain competent 
employment.  

The report of a December 1998 VA outpatient treatment report 
provides that the veteran reported flashbacks, as well as 
nightmares which prevented adequate sleep.  He was noted to 
be hyper-vigilant and in need of being aware of his 
surroundings, which made him hyper-aroused.  

The examiner also noted that the veteran had difficulty 
letting anyone be intimate with him, including his wife, and 
stayed angry all the time, needed to avoid stimuli of 
nightmares and flashbacks, needed to avoid crowds, and had a 
sense of "foreshortened future."  The diagnoses were PTSD, 
and organic brain disorder post CVA.  The prognosis was poor.  

Disability ratings determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

According to the rating Schedule, a 50 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Id.

Total occupational and social impairment due to such symptoms 
as: Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, warrants a 100 
percent evaluation.  Id.

Based on a thorough review of the record, the Board finds 
that the evidence supports a 100 percent evaluation for PTSD.  
The medical evidence shows that the veteran has social 
impairment manifested by an inability to establish and 
maintain effective relationships.  Although married, he has 
been noted to be unable to achieve intimacy, even with his 
wife, and needs to avoid crowds.  Although he volunteers with 
children, he does so out of obligation and sense of guilt to 
God more than to any desire to help or be with the children.  
He has reported feelings of lonliness and isolation.  He 
reported suicidal ideation during evaluations in August and 
November 1997.  Deficiency in thinking was noted in August 
1997, when his Axis I diagnosis noted intermittent psychotic 
features.  This Axis I diagnosis also noted severe social-
occupational impairment.  

The veteran's GAF scores of 35, 50 and 38 also support a 100 
percent evaluation.  According to the GAF scale, scores of 35 
or 38 contemplate some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 50 contemplates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job).  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
[hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2000).  Therefore, 
the veteran's GAF scores are objective medical evidence that 
over the period from November 1997 to November 1998, the only 
period for which he was 

provided GAF scores, his social and occupational functioning 
was characterized by serious symptoms at best, and was more 
often characterized by major impairment in several areas such 
as work and family relations.  Significantly, each of the 
veteran's reported GAF scores of 35, 50 and 38 contemplate an 
inability to work.

The Board notes that at the time of the November 1998 VA 
examination which provided a GAF score of 38, the veteran had 
suffered a stroke.  Regardless, by definition GAF scores 
"[d]o not include impairment in functioning due to physical 
(or environmental) limitations."  Id.  Therefore the 
November 1998 GAF score of 38 accurately reflects the 
psychological, social and occupational functioning due solely 
to the veteran's PTSD, with associated major depression and 
intermittent panic disorder. 


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
applicable laws and regulations governing the award of 
monetary benefits.  


REMAND

The veteran seeks service connection for a cerebrovascular 
accident and hypertension as secondary to PTSD.  In this 
regard, the Board notes that the report of a VA dental clinic 
consultation in September 1991 includes a diagnosis of 
hypertension, with one reported cardiovascular finding of a 
blood pressure reading at that time of 138/94.  On VA 
psychiatric examination in November 1998, the Axis III 
diagnosis included hypertension, secondary to PTSD by 
history, severe stroke with significant left side damage by 
history.  The report of a December 1998 VA outpatient 
psychiatric treatment report provides that the veteran was 
hyper-vigilant and in need of being aware of his 
surroundings, which made him hyper-aroused and 

increased his blood pressure, tachycardia and now even some 
angina pectoris.  The examiner noted that the veteran 
recently experienced a CVA and suffered from left 
hemiparesis.  The examiner estimated this to be the end 
result of the veteran's constant hyper-arousal due to PTSD.  
The examiner stated that the veteran's vascular disease had 
become a significant problem, and in the examiner's opinion, 
was a result of his PTSD.  The diagnoses included organic 
brain disorder post CVA.  
Significantly, however, the record does not reflect that the 
veteran has been afforded an examination of his 
cardiovascular system by a cardiovascular specialist in order 
to identify the nature and etiology of any current 
cardiovascular disability.  Such would be useful prior to 
final adjudication of the appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA cardiovascular examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current 
cardiovascular disability, to include 
status post CVA, and hypertension.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran has a cardiovascular 
disability resulting from or aggravated 
by the service-connected PTSD.  The basis 
for any opinion provided should be fully 
explained.

2.  The RO should review the examination 
report(s) and ensure that it includes all 
of the requested findings and opinions.  
If not, the report should be returned to 
the examiner for corrective action.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for a CVA and 
hypertension, secondary to PTSD.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals


 

